DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/973,149.
Claims 1-5 are pending.
Claims 1-5 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 defines “said portion,” which renders the claimed invention indefinite since “at least one portion” has been previously defined and one of ordinary skill in the art would not know whether only a single portion is to be structured as defined in claim 4 or whether each portion of the at least one portion are to be so structured as defined. For examining purposes and in light of the specification and drawings, “said portion” is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelc, Jr. et al. (U.S. Publication 2017/0152665).
Regarding claim 1, Pelc, Jr. et al. disclose a head for supports of raised floors comprising:
a support body (#4) having an upper surface (#36) shaped as a cavity that is at least partially counter-shaped (see figure 3) to receive a spherical cap (see figure 3);
a protrusion (#7) emerging from said upper surface of said support body and having an at least partially threaded side wall (see figure 4B, where the protrusion #7 emerges upward from the upper surface #6 of the body #4 and comprises an outer threaded surface to fasten to nut #11);
a tilting element (#10) having in an upper part thereof a surface (#32) that is at least partially flat to support building elements (see figures 3 and 5B) and in a lower part thereof at least one portion (#34) at least partially shaped like a spherical cap configured to be laid on said upper surface of said support body (see figures 1 and 4B), said tilting element having a through hole (the central hole as depicted in figure 
a ring nut (#11) having an inner surface (the inner threaded surface as depicted in figure 4B) and an outer lateral surface (the outer bottom and/or side surfaces of the nut #11 of figure 4B), said inner surface being at least partially threaded to mesh with said at least partially threaded side wall of said protrusion (see figure 4B), said outer lateral surface of said ring nut being shaped to abut against at least one portion of the inner surface of said through hole of said tilting element (see figure 4B).
Regarding claim 4, Pelc, Jr. et al. disclose said portion of said tilting element shaped as a spherical cap defines, in plain view, a circular crown shaped to be received adjacently to a perimeter edge of said tilting element (see figures 1 and 4B).
Regarding claim 5, Pelc, Jr. et al. disclose a raised floor (see figure 5A) comprising:
a plurality of supports (#20) each having a base (the base formed by element #5 or elements #5, #1, and #2) adapted to be positioned on a support surface (the base is configured to be positioned on a floor support surface) and a head (the head as explained below) operatively coupled to said base (see figures 1 and 4B);
a plurality of building elements (the boards as depicted in figure 5A) forming said floor and configured to be laid on said head of one or more of said plurality of supports (see figures 5A and 5B),
wherein said head comprises:
a support body (#4) having an upper surface (#36) shaped as a cavity at least partially counter-shaped (see figure 3) on a spherical cap (see figure 3);
a protrusion (#7) emerging from said upper surface of said support body and having an at least partially threaded side wall (see figure 4B, where the protrusion #7 emerges upwardly from the upper surface #6 of the body #4 and comprises an outer threaded surface);
a tilting element (#10) having in an upper part thereof at least one surface (#32) that is at least partially flat to support building elements (see figures 3 and 5B) and in a lower part thereof at least one portion (#34) at least partially shaped like a spherical cap configured to be laid on said upper surface of said support body (see figures 1 and 4B), said tilting element having a through hole (the central hole as depicted in figure 3) which is shaped to at least partially house said protrusion of said support body (see figures 3 and 4B); and
a ring nut (#11) having an inner surface (the inner threaded surface as depicted in figure 4B) and an outer lateral surface (the outer bottom and/or side surfaces of the nut #11 of figure 4B), said inner surface being at least partially threaded to mesh with said at least partially threaded side wall of said protrusion (see figure 4B), said outer lateral surface of said ring nut being shaped to abut against at least one portion of the inner surface of said through hole of said tilting element (see figure 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pelc, Jr. et al., in view of Oyama et al. (U.S. Patent 5,301,480) and Lee et al. (U.S. Publication 2008/0222973).
Regarding claim 2, Pelc, Jr. et al. disclose the use of locking washer #7 and zero-compensating washer #9, where the locking washer #7 can tilt and move with respect to the bottom surface of the support body so as to tilt and move in unison with the tilting element. Therefore, the protrusion and ring nut are configured to tilt in order to allow for leveling of the upper part of the tilting element and thus does not disclose the ring nut is shaped as a truncated cone as defined, which is disclosed as allowing for tilting of the tilting element. It is highly well known in the art, as evidenced by Oyama et al., that the bolt protrusion #214 can instead be fixed in relation to the support body #208, and the lower surface of the tilting member #204 can instead comprise of a truncated cone shape where the central through hole is located and the locking nut can comprise of a truncated cone shape (see washer #216 and nut #217) so as to allow tilting of the tilting element #204 with respect to the support body #208 and fix the specific angle between such elements. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed 
Furthermore, though Pelc, Jr. et al. disclose the use of washer #13 that is to extend level with the upper surface of the tilting element, the pedestal of Pelc, Jr. et al. can be used for other flooring types, such as pavers as taught in Lee et al., and thus it would have been obvious to have used the Pelc, Jr. et al. system without washer #13 in order to allow other types of building elements, such as pavers as taught in Lee et al., to be laid upon and supported by the pedestals of Pelc, Jr. et al.
Regarding claim 3, Pelc, Jr. et al. in view of Oyama et al. and Lee et al. render obvious said through hole of said tilting element has at least the inner surface counter-shaped on said truncated cone (see the rejection and modification of Pelc, Jr. et al. in view of Oyama et al. and Lee et al. as explained above, where the inner surface of the tilting element of Pelc, Jr. et al. would be modified to include a truncated cone that matches the cone shape of the ring nut to fix such elements to one another at a specific angle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635